Agreement No: 8719

Amount: $645,878

Type: Fixed-Price

Agreement

Agreement dated this 31st day of January, 2005 by and between the NEW YORK STATE
ENERGY RESEARCH AND DEVELOPMENT AUTHORITY (“NYSERDA”), a New York public benefit
corporation having its principal office and place of business at 17 Columbia
Circle, Albany, New York 12203-6399, and BEACON POWER CORPORATION, A DELAWARE
CORPORATION having its principal office and place of business at 234 Ballardvale
Street, Wilmington, MA 01887 (the “Contractor”).

In consideration of the premises and of the mutual covenants and agreements
hereinafter set forth, the parties do hereby agree as follows:

Article I

Definitions

Section 1.01. Definitions. Unless the context otherwise requires, the terms
defined below shall have, for all purposes of this Agreement, the respective
meanings set forth below, the following definitions to be equally applicable to
both the singular and plural forms of any of the terms defined.

(a) General Definitions:

Agreement: This Agreement and Exhibits A, B, C, and D hereto, all of which are
made a part hereof as though herein set forth in full.

Budget: The Budget set forth in Exhibit A hereto.

Contract Administrator: NYSERDA's Director of Contract Management, Cheryl L.
Earley, or such other person who may be designated, in writing, by NYSERDA.

Effective Date: The effective date of this Agreement shall be the date in the
first paragraph of page one, above.

Final Report: The Final Report required by the Statement of Work hereof.

Person: An individual, a corporation, an association or partnership, an
organization, a business or a government or political subdivision thereof, or
any governmental agency or instrumentality.

Progress Reports: The Progress Reports required by the Statement of Work hereof.

Statement of Work: The Statement of Work attached hereto as Exhibit A.

Subcontract: An agreement for the performance of Work by a Subcontractor,
including any purchase order for the procurement of permanent equipment or
expendable supplies in connection with the Work.

Subcontractor: A person who performs Work directly or indirectly for or on
behalf of the Contractor (and whether or not in privity of contract with the
Contractor) but not including any employees of the Contractor or the
Subcontractors.

Work: The Work described in the Exhibit A (including the procurement of
equipment and supplies in connection therewith) and the performance of all other
requirements imposed upon the Contractor under this Agreement.

(b) Data Rights and Patents Definitions:

Contract Data: Technical Data first produced in the performance of the contract,
Technical Data which are specified to be delivered under the contract, or
Technical Data actually delivered in connection with the contract.

Practical Application: To manufacture in the case of a composition or product,
to practice in the case of a process or method, or to operate in the case of a
machine or system, and under conditions which indicate that the benefits of the
invention are available to the public on reasonable terms.

Proprietary Data: Technical Data which embody trade secrets developed at private
expense, such as design procedures or techniques, chemical composition of
materials, or manufacturing methods, processes, or treatments, including minor
modifications thereof, provided that such data:

(i)

are not generally known or available from other sources without obligation
concerning their confidentiality;

(ii)

have not been made available by the owner to others without obligation
concerning its confidentiality; and

(iii)

are not already available to NYSERDA without obligation concerning their
confidentiality.

Subject Invention: Any invention or discovery of the Contractor conceived or
first actually reduced to practice under this Agreement, and includes any art,
method, process, machine, manufacture, design, or composition of matter, or any
new and useful improvement thereof, or any variety of plants, whether patented
or unpatented, under the Patent Laws of the United States of America or any
foreign country. This shall not include (i) any patent or patent application
assigned to the Contractor, or which is assignable to the Contractor and having
respectively, a grant date or a filing date/ effective filing date prior to the
effective date of this Agreement; (ii) any invention or discovery of the
Contractor that is directed to the FESS Power Module (defined below) including
any functionalities, sub-systems, devices, and/ or structures thereof; (iii) a
combination of a Flywheel Energy Storage System and electrical circuitry
configured to control a distributive resource in cases where there is a loss of
a grid; (iv) any array of FESS power modules that is not for frequency
regulation; (v) the use of base technology to which an improvement is made under
this Agreement (I.e., Subject invention would then consist only of the
improvement itself, and not of the base technology); and (vi) invention or
discovery of the Contractor conceived and/ or reduced to practice prior to the
effective date of this Agreement whether or nor patented as evidenced by
Contractor documentation. “FESS Power

 

 



 

Module” shall be understood to mean the apparatus including the flywheel, motor/
generator, and housing which houses the flywheel as well as the related
electronics used to control operation of the power module and related mechanical
components, including the sub-system for maintaining vacuum conditions within
the housing. A “Flywheel Energy Storage System” as that term is used in the
agreement includes one or more such FESS Power Modules as well as other
electronics and circuitry to enable frequency regulation.

Technical Data: Recorded information regardless of form or characteristic, of a
scientific or technical nature. It may, for example, document research,
experimental or developmental, or demonstration, or engineering work, or be
usable or used to define a design or process, or to procure, produce, support,
maintain, or operate material. The data may be graphic or pictorial delineations
in media such as drawings or photographs, text in specifications or related
performance or design type documents or computer software (including computer
software programs, computer software data bases, and computer software
documentation). Other examples of Technical Data include research and
engineering data, engineering drawings and associated lists, specifications,
standards, process sheets, manuals, technical reports, catalog item
identification, and related information. Technical Data as used herein does not
include financial reports, cost analyses, and other information incidental to
contract administration.

Unlimited Rights: Rights to use, duplicate, or disclose Technical Data, in whole
or in part, in any manner and for any purpose whatsoever, and to permit others
to do so.

Article II

Performance of Work

Section 2.01. Manner of Performance. Subject to the provisions of Article XII
hereof, the Contractor shall perform all of the Work described in the Statement
of Work, or cause such Work to be performed in an efficient and expeditious
manner and in accordance with all of the terms and provisions of this Agreement.
The Contractor shall perform the Work in accordance with the current
professional standards and with the diligence and skill expected for the
performance of work of the type described in the Statement of Work. The
Contractor shall furnish such personnel and shall procure such materials,
machinery, supplies, tools, equipment and other items as may reasonably be
necessary or appropriate to perform the Work in accordance with this Agreement.

Section 2.02. Project Personnel. It is understood and agreed that Mr. James A.
Arseneaux shall serve as Project Director and as such shall have the
responsibility of the overall supervision and conduct of the Work on behalf of
the Contractor and that the persons described in the Statement of Work shall
serve in the capacities described therein. Any change of Project Director by the
Contractor shall be subject to the prior written approval of NYSERDA. Such
approval shall not be unreasonably withheld, and, in the event that notice of
approval or disapproval is not received by the Contractor within thirty days
after receipt of request for approval by NYSERDA, the requested change in
Project Director shall be considered approved. In the event that NYSERDA
requires additional time for considering approval, NYSERDA shall notify the
Contractor within thirty days of receipt of the request for approval that
additional time is required and shall specify the additional amount of time
necessary up to 180 days.

Article III

Deliverables

Section 3.01. Deliverables. All deliverables shall be provided in accordance
with the Exhibit A Statement of Work.

Article IV

Compensation

Section 4.01. Payments. The Contractor will be paid, upon submission of proper
invoices, the prices stipulated herein for Work delivered or rendered and
accepted, less deductions, if any as herein provided. The total price which
NYSERDA will pay to the Contractor represents the price of the Work. Subject to
the limiting provisions of Article XII hereof, as NYSERDA's price of the Work,
NYSERDA will pay to the Contractor the total price of $645,878, payment of which
will be made according to the Schedule of Payments contained in Section 4.02
hereof.

Section 4.02. Schedule of Payments. At the completion of each Milestone Billing
Event so identified, the Contractor may submit invoices requesting payment by
NYSERDA of the amounts set forth in the Contract Milestone Payment Schedule set
forth in the Exhibit A, Statement of Work. NYSERDA shall make payment to the
Contractor in accordance with and subject to its Prompt Payment Policy Statement
attached hereto as Exhibit D. The Contractor shall be notified by NYSERDA in
accordance with Section 5.04.4 (b)(2) of such Exhibit D, of any information or
documentation which the Contractor did not include with such invoice.

Section 4.03. Title to Equipment. Title shall vest in the Contractor to all
equipment purchased hereunder.

Section 4.04. Final Payment. Upon final acceptance by NYSERDA of the Final
Report and all other deliverables contained in Exhibit A, Statement of Work
pursuant to Section 6.02 hereof, the Contractor shall submit a request for final
payment with respect to the Work, together with such supporting information and
documentation as, and in such form as, NYSERDA may require. A request for final
payment shall include a statement as to whether any invention or patentable
devices have resulted from the performance of the Work. All requests for final
payment hereunder must, under any and all circumstances, be received by NYSERDA
prior to January 31, 2008. In accordance with and subject to the provisions of
NYSERDA's Prompt Payment Policy Statement, attached hereto as Exhibit D, NYSERDA
shall pay to the Contractor within the prescribed time after receipt of such
request for final payment, the total amount payable pursuant to Section 4.01
hereof, less all Milestone Billing payments previously made to the Contractor
with respect thereto.

Section 4.05. Release by the Contractor. The acceptance by the Contractor of
final payment shall release NYSERDA from all claims and liability that the
Contractor, its representatives and assigns might otherwise have relating to
this Agreement.

Section 4.06. Maintenance of Records. The Contractor shall keep, maintain, and
preserve at its principal office throughout the term of the Agreement and for a
period of three years after acceptance of the Work, full and detailed books,
accounts, and records pertaining to

 

 

- 2 -

 



 

the performance of the Agreement, including without limitation, all bills,
invoices, payrolls, subcontracting efforts and other data evidencing, or in any
material way related to, the direct and indirect costs and expenses incurred by
the Contractor in the course of such performance.

Section 4.07. Maximum Commitment. The maximum aggregate amount payable by
NYSERDA to the Contractor hereunder is $645,878. NYSERDA shall not be liable for
any costs or expenses in excess of such amount incurred by the Contractor in the
performance and completion of the Work.

Section 4.08. Audit. NYSERDA shall have the right from time to time and at all
reasonable times during the term of the Agreement and such period thereafter to
inspect and audit any and all books, accounts and records at the office or
offices of the Contractor where they are then being kept, maintained and
preserved pursuant to Section 4.06 hereof. Any payment made under the Agreement
shall be subject to retroactive reduction for amounts included therein which are
found by NYSERDA on the basis of any audit of the Contractor by an agency of the
United States, State of New York or NYSERDA not to constitute an allowable
charge or cost hereunder.

Article V

Assignments, Subcontracts and Purchase Orders

Section 5.01. General Restrictions. Except as specifically provided otherwise in
this Article, the assignment, transfer, conveyance, subcontracting or other
disposal of this Agreement or any of the Contractor's rights, obligations,
interests or responsibilities hereunder, in whole or in part, without the
express consent in writing of NYSERDA shall be void and of no effect as to
NYSERDA.

Section 5.02. Subcontract Procedures. Without relieving it of, or in any way
limiting, its obligations to NYSERDA under this Agreement, the Contractor may
enter into Subcontracts for the performance of Work or for the purchase of
materials or equipment. Except for a Subcontractor or supplier specified in a
team arrangement with the Contractor in the Contractor's original proposal, and
except for any Subcontract or order for equipment, supplies or materials from a
single Subcontractor or supplier totaling under $15,000, the Contractor shall
select all Subcontractors or suppliers through a process of competitive bidding
or multi-source price review. A team arrangement is one where a Subcontractor or
supplier specified in the Contractor's proposal is performing a substantial
portion of the Work and is making a substantial contribution to the management
and/or design of the Project. In the event that a competitive bidding or
multi-source price review is not feasible, the Contractor shall document an
explanation for, and justification of, a sole source selection. The Contractor
shall document the process by which a Subcontractor or supplier is selected by
making a record summarizing the nature and scope of the work, equipment,
supplies or materials sought, the name of each person or organization
submitting, or requested to submit, a bid or proposal, the price or fee bid, and
the basis for selection of the Subcontractor or supplier. An explanation for,
and justification of, a sole source selection must identify why the work,
equipment, supplies or materials involved are obtainable from or require a
Subcontractor with unique or exceptionally scarce qualifications or experience,
specialized equipment, or facilities not readily available from other sources,
or patents, copyrights, or proprietary data. All Subcontracts shall contain
provisions comparable to those set forth in this Agreement applicable to a
Subcontractor or supplier, and those set forth in

 

 

- 3 -

 



 

Exhibit B to the extent required by law, and all other provisions now or
hereafter required by law to be contained therein. The Contractor shall submit
to NYSERDA's Contract Administrator for review and written approval any
Subcontract(s) specified in the Statement of Work as requiring NYSERDA approval.

Section 5.03. Performance. The Contractor shall promptly and diligently comply
with its obligations under each Subcontract and shall take no action which would
impair its rights thereunder. The Contractor shall not assign, cancel or
terminate any Subcontract without the prior written approval of the Contract
Administrator as long as this Agreement remains in effect. Such approval shall
not be unreasonably withheld and, in the event that notice of approval or
disapproval is not received by the Contractor within thirty days after receipt
of request for approval by NYSERDA, the requested assignment, cancellation, or
termination of the Subcontract shall be considered approved by NYSERDA. In the
event that NYSERDA requires additional time for considering approval, NYSERDA
shall notify the Contractor within thirty days of receipt of the request for
approval that additional time is required and shall specify the additional
amount of time necessary up to 180 days.

Article VI

Schedule; Acceptance of Work

Section 6.01. Schedule. The Work shall be performed as expeditiously as possible
in conformity with the schedule requirements contained herein and in the
Statement of Work. The draft and final versions of the Final Report shall be
submitted by the dates specified in the Exhibit A Schedule. It is understood and
agreed that the delivery of the draft and final versions of such reports by the
Contractor shall occur in a timely manner and in accordance with the
requirements of the Exhibit A Schedule.

Section 6.02. Acceptance of Work. The completion of the Work shall be subject to
acceptance by NYSERDA in writing of the Final Report and all other deliverables
as defined in Exhibit A, Statement of Work.

Article VII

Force Majeure

Section 7.01. Force Majeure. Neither party hereto shall be liable for any
failure or delay in the performance of its respective obligations hereunder if
and to the extent that such delay or failure is due to a cause or circumstance
beyond the reasonable control of such party, including, without limitation, acts
of God or the public enemy, expropriation or confiscation of land or facilities,
compliance with any law, order or request of any Federal, State, municipal or
local governmental authority, acts of war, rebellion or sabotage or damage
resulting therefrom, fires, floods, storms, explosions, accidents, riots,
strikes, or the delay or failure to perform by any Subcontractor by reason of
any cause or circumstance beyond the reasonable control of such Subcontractor.



 

- 4 -

 



 

Article VIII

Technical Data; Patents

Section 8.01. Rights in Technical Data

(a) Technical Data: Rights in Technical Data shall be allocated as follows:

(1)

NYSERDA shall have:

 

 

(i)

unlimited rights in Contract Data except as otherwise provided below with
respect to Proprietary Data; and

 

(ii)

no rights under this Agreement in any Technical Data which are not Contract
Data.

(2)

The Contractor shall have:

 

 

(i)

the right to withhold Proprietary Data except as otherwise provided in paragraph
(ii) below; and

 

(ii)

the right to use for its private purposes subject to patent, or other provisions
of this Agreement, Contract Data it first produces in the performance of this
Agreement provided the data requirements of this Agreement have been met as of
the date of the private use of such data.

The Contractor agrees that to the extent it receives or is given access to
Proprietary Data or other technical, business or financial data in the form of
recorded information from NYSERDA or a NYSERDA contractor or subcontractor, the
Contractor shall treat such data in accordance with any restrictive legend
contained thereon, unless another use is specifically authorized by prior
written approval of the Contract Administrator.

Section 8.02. Patents.

(a) The Contractor may elect to retain the entire right, title and interest
throughout the world to each Subject Invention of the Contractor conceived or
first actually reduced to practice in the performance of the Work under the
Agreement; except, that with respect to any Subject Invention in which the
Contractor elects to retain title, NYSERDA shall have a non-exclusive,
non-transferable, irrevocable, paid-up license for itself, the State of New York
and all political subdivisions and other instrumentalities of the State of New
York, to practice or have practiced for or on their behalf the Subject Invention
throughout the world, exclusively for their own use of the Subject Invention.

(b) Within six months of the time a Subject Invention is made, or as part of the
request for final payment, whichever shall occur first, the Contractor shall
submit to NYSERDA a written invention disclosure. Within twelve months of the
time a Subject Invention is made, or as part of the request for final payment,
whichever shall occur first, the Contractor shall advise NYSERDA in writing
whether the Contractor elects to retain principal rights in the Subject
Invention. The Contractor shall file the patent application for a Subject
Invention within two years of the date of election. If the Contractor fails to
disclose a Subject Invention, fails to elect to retain principal rights thereto,
or to file a patent application within the time specified in this

 

 

- 5 -

 



 

paragraph, or if the Contractor elects not to retain principal rights in a
Subject Invention, the Contractor shall convey to NYSERDA title to the Subject
Invention unless NYSERDA shall waive in writing its right to take title. In the
event the Contractor elects not to retain principal rights in a Subject
Invention, the Contractor shall retain a non-exclusive, royalty-free license
throughout the world in such Subject Invention transferable only with the
written approval of NYSERDA. Such approval shall not be unreasonably withheld,
and, in the event that notice of approval or disapproval is not received by the
Contractor within thirty days after receipt of request for approval, the
requested transfer shall be considered approved. In the event that NYSERDA
requires additional time for considering approval, NYSERDA shall notify the
Contractor within thirty days of receipt of the request for approval that
additional time is required and shall specify the additional amount of time
necessary up to 180 days.

(c) The Contractor shall submit to NYSERDA, not less frequently than annually,
written reports which indicate the status of utilization of Subject Inventions
in which the Contractor retains principal rights. The reports shall include
information regarding the status of development, date of first commercial sale
or use, and gross royalties received by the Contractor. Such report shall be
furnished to NYSERDA not later than February 1 following the calendar year
covered by the report. In the event the Contractor fails to demonstrate that the
Contractor has taken effective steps within three years after a patent is issued
to bring the Subject Invention to the point of Practical Application, then
NYSERDA shall have the right to grant a non-exclusive or exclusive license to
responsible applicants under terms that are reasonable under the circumstances,
or to require the Contractor to do so.

(d) The Contractor shall include the foregoing patent clauses, suitably modified
to identify the parties, in all subcontracts which involve the performance of
Work under this Agreement. The Subcontractor shall retain all rights provided
for the Contractor, and the Contractor shall retain all rights provided for
NYSERDA, as set forth above.

Article IX

Warranties and Guarantees

Section 9.01. Warranties and Guarantees. The Contractor warrants and guarantees
that:

(a) it is financially and technically qualified to perform the Work;

(b) it is familiar with and will comply with all general and special Federal,
State, municipal and local laws, ordinances and regulations, if any, that may in
any way affect the performance of this Agreement;

(c) the design, supervision and workmanship furnished with respect to
performance of the Work shall be in accordance with sound and currently accepted
scientific standards and engineering practices;

(d) all materials, equipment and workmanship furnished by it and by
Subcontractors in performance of the Work or any portion thereof shall be free
of defects in design, material and workmanship, and all such materials and
equipment shall be of first-class quality, shall conform with all applicable
codes, specifications, standards and ordinances and shall have service lives

 

 

- 6 -

 



 

and maintenance characteristics suitable for their intended purposes in
accordance with sound and currently accepted scientific standards and
engineering practices;

(e) neither the Contractor nor any of its employees, agents, representatives or
servants has actual knowledge of any patent issued under the laws of the United
States or any other matter which could constitute a basis for any claim that the
performance of the Work or any part thereof infringes any patent or otherwise
interferes with any other right of any Person;

(f) there are no existing undisclosed or threatened legal actions, claims, or
encumbrances, or liabilities that may adversely affect the Work or NYSERDA's
rights hereunder;

(g) it has no actual knowledge that any information or document or statement
furnished by the Contractor in connection with this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statement not misleading, and that all facts have been disclosed
that would materially adversely affect the Work; and

(h) Contractor certifies that all information provided to NYSERDA with respect
to Executive Order Number 127 is complete, true and accurate.

Article X

Indemnification

Section 10.01. Indemnification. The Contractor shall protect, indemnify and hold
harmless NYSERDA and the State of New York from and against all liabilities,
losses, claims, damages, judgments, penalties, causes of action, costs and
expenses (including, without limitation, attorneys' fees and expenses) imposed
upon or incurred by or asserted against NYSERDA or the State of New York
resulting from, arising out of or relating to the performance of this Agreement.
The obligations of the Contractor under this Article shall survive any
expiration or termination of this Agreement, and shall not be limited by any
enumeration herein of required insurance coverage.

Article XI

Insurance

Section 11.01. Maintenance of Insurance; Policy Provisions. The Contractor, at
no additional cost to NYSERDA, shall maintain or cause to be maintained
throughout the term of this Agreement, insurance of the types and in the amounts
specified in the Section hereof entitled Types of Insurance. All such insurance
shall be evidenced by insurance policies, each of which shall:

(a) name or be endorsed to cover NYSERDA, the State of New York and the
Contractor as additional insureds;

(b) provide that such policy may not be cancelled or modified until at least 30
days after receipt by NYSERDA of written notice thereof; and

(c) be reasonably satisfactory to NYSERDA in all other respects.

 

 

- 7 -

 



 

Section 11.02. Types of Insurance. The types and amounts of insurance required
to be maintained under this Article are as follows:

(a) Commercial general liability insurance for bodily injury liability,
including death, and property damage liability, incurred in connection with the
performance of this Agreement, with minimum limits of $1,000,000 in respect of
claims arising out of personal injury or sickness or death of any one person,
$1,000,000 in respect of claims arising out of personal injury, sickness or
death in any one accident or disaster, and $1,000,000 in respect of claims
arising out of property damage in any one accident or disaster; and

(b) Commercial automobile liability insurance in respect of motor vehicles
owned, licensed or hired by the Contractor and the Subcontractors for bodily
injury liability, including death and property damage, incurred in connection
with the performance of this Agreement, with minimum limits of $500,000 in
respect of claims arising out of personal injury, or sickness or death of any
one person, $1,000,000 in respect of claims arising out of personal injury,
sickness or death in any one accident or disaster, and $500,000 in respect of
claims arising out of property damage in any one accident or disaster.

Section 11.03. Delivery of Policies; Insurance Certificates. Prior to commencing
the Work, the Contractor shall deliver to NYSERDA certificates of insurance
issued by the respective insurers, indicating the Agreement number thereon,
evidencing the insurance required by this Article and bearing notations
evidencing the payment of the premiums thereon or accompanied by other evidence
of such payment satisfactory to NYSERDA. In the event any policy furnished or
carried pursuant to this Article will expire on a date prior to acceptance of
the Work by NYSERDA pursuant to the section hereof entitled Acceptance of Work,
the Contractor, not less than 15 days prior to such expiration date, shall
deliver to NYSERDA certificates of insurance evidencing the renewal of such
policies, and the Contractor shall promptly pay all premiums thereon due. In the
event of threatened legal action, claims, encumbrances, or liabilities that may
affect NYSERDA hereunder, or if deemed necessary by NYSERDA due to events
rendering a review necessary, upon request the Contractor shall deliver to
NYSERDA a certified copy of each policy.

Article XII

Stop Work Order; Termination

Section 12.01. Stop Work Order.

(a) NYSERDA may at any time, by written Order to the Contractor, require the
Contractor to stop all or any part of the Work called for by this Agreement for
a period of up to 90 days after the Stop Work Order is delivered to the
Contractor, and for any further period to which the parties may agree. Any such
order shall be specifically identified as a Stop Work Order issued pursuant to
this Section. Upon receipt of such an Order, the Contractor shall forthwith
comply with its terms and take all reasonable steps to minimize the incurrence
of costs allocable to the Work covered by the Order during the period of work
stoppage consistent with public health and safety. Within a period of 90 days
after a Stop Work Order is delivered to the Contractor, or within any extension
of that period to which the parties shall have agreed, NYSERDA shall either:

 

 

- 8 -

 



 

 

(i)

by written notice to the Contractor, cancel the Stop Work Order, which shall be
effective as provided in such cancellation notice, or if not specified therein,
upon receipt by the Contractor, or

(ii)

terminate the Work covered by such order as provided in the Termination Section
of this Agreement.

(b) If a Stop Work Order issued under this Section is cancelled or the period of
the Order or any extension thereof expires, the Contractor shall resume Work. An
equitable adjustment shall be made in the delivery schedule, the estimated cost,
the fee, if any, or a combination thereof, and in any other provisions of the
Agreement that may be affected, and the Agreement shall be modified in writing
accordingly, if:

(i)

the Stop Work Order results in an increase in the time required for, or in the
Contractor's cost properly allocable to, the performance of any part of this
Agreement, and

(ii)

the Contractor asserts a claim for such adjustments within 30 days after the end
of the period of Work stoppage; provided that, if NYSERDA decides the facts
justify such action, NYSERDA may receive and act upon any such claim asserted at
any time prior to final payment under this Agreement.

(c) If a Stop Work Order is not cancelled and the Work covered by such Order is
terminated, the reasonable costs resulting from the Stop Work Order shall be
allowed by equitable adjustment or otherwise.

(d) Notwithstanding the provisions of this Section 12.01, the maximum amount
payable by NYSERDA to the Contractor pursuant to this Section 12.01 shall not be
increased or deemed to be increased except by specific written amendment hereto.

Section 12.02. Termination.

(a) This Agreement may be terminated by NYSERDA at any time during the term of
this Agreement with or without cause, upon 30 days prior written notice to the
Contractor. In such event, compensation shall be paid to the Contractor for Work
performed and expenses incurred prior to the effective date of termination in
accordance with the provisions of the Article hereof entitled Compensation and
in reimbursement of any amounts required to be paid by the Contractor pursuant
to Subcontracts; provided, however, that upon receipt of any such notice of
termination, the Contractor shall cease the performance of Work, shall make no
further commitments with respect thereto and shall reduce insofar as possible
the amount of outstanding commitments (including, to the extent requested by
NYSERDA, through termination of subcontracts containing provisions therefor).

(b) Nothing in this Article shall preclude the Contractor from continuing to
carry out the Work called for by the Agreement after receipt of a Stop Work
Order or termination notice at its own election, provided that, if the
Contractor so elects, (1) any such continuing Work after receipt of the Stop
Work Order or termination notice shall be deemed not to be Work pursuant to

 

 

- 9 -

 



 

the Agreement and (ii) NYSERDA shall have no liability to the Contractor for any
costs of the Work continuing after receipt of the Stop Work Order or termination
notice.

(c) NYSERDA reserves the right to terminate this agreement in the event it is
found that the certification filed by the Contractor in accordance with New York
State Executive Order Number 127, signed by Governor Pataki on June 16, 2003,
was intentionally false or intentionally incomplete. Upon such finding, NYSERDA
may exercise its termination right by providing written notification to the
Contractor as set forth in Article XV of this Agreement.

Article XIII

Independent Contractor

Section 13.01. Independent Contractor. The status of the Contractor under this
Agreement shall be that of an independent contractor and not that of an agent,
and in accordance with such status, the Contractor, the Subcontractors, and
their respective officers, agents, employees, representatives and servants shall
at all times during the term of this Agreement conduct themselves in a manner
consistent with such status and by reason of this Agreement shall neither hold
themselves out as, nor claim to be acting in the capacity of, officers,
employees, agents, representatives or servants of NYSERDA nor make any claim,
demand or application for any right or privilege applicable to NYSERDA,
including, without limitation, rights or privileges derived from workers'
compensation coverage, unemployment insurance benefits, social security coverage
and retirement membership or credit.

Article XIV

Compliance with Certain Laws

Section 14.01. Laws of the State of New York. The Contractor shall comply with
all of the requirements set forth in Exhibit B hereto.

Section 14.02. All Legal Provisions Deemed Included. It is the intent and
understanding of the Contractor and NYSERDA that each and every provision of law
required by the laws of the State of New York to be contained in this Agreement
shall be contained herein, and if, through mistake, oversight or otherwise, any
such provision is not contained herein, or is not contained herein in correct
form, this Agreement shall, upon the application of either NYSERDA or the
Contractor, promptly be amended so as to comply strictly with the laws of the
State of New York with respect to the inclusion in this Agreement of all such
provisions.

Section 14.03. Other Legal Requirements. The references to particular laws of
the State of New York in this Article, in Exhibit B and elsewhere in this
Agreement are not intended to be exclusive and nothing contained in such
Article, Exhibit and Agreement shall be deemed to modify the obligations of the
Contractor to comply with all legal requirements.

Article XV

Notices, Entire Agreement, Amendment, Counterparts

Section 15.01. Notices. All notices, requests, consents, approvals and other
communications which may or are required to be given by either party to the
other under this

 

 

- 10 -

 



 

Agreement shall be deemed to have been sufficiently given for all purposes
hereunder when delivered or mailed by registered or certified mail, postage
prepaid, return receipt requested, (i) if to NYSERDA, at 17 Columbia Circle,
Albany, New York 12203-6399 or at such other address as NYSERDA shall have
furnished to the Contractor in writing, and (ii) if to the Contractor, at 234
Ballardvale Street, Wilmington, MA 01887, or such other address as the
Contractor shall have furnished to NYSERDA in writing.

Section 15.02. Entire Agreement; Amendment. This Agreement embodies the entire
agreement and understanding between NYSERDA and the Contractor and supersedes
all prior agreements and understandings relating to the subject matter hereof
with the exception of that certain Non-Disclosure Agreement between NYSERDA and
the Contractor dated January 17, 2005. Except as otherwise expressly provided
for herein, this Agreement may be changed, waived, discharged or terminated only
by an instrument in writing, signed by the party against which enforcement of
such change, waiver, discharge or termination is sought.

Section 15.03. Counterparts. This Agreement may be executed in counterparts each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

Article XVI

Publicity

Section 16.01. Publicity.

(a) The Contractor shall collaborate with NYSERDA's Director of Communications
and NYSERDA shall collaborate with the Contractor’s Director of Corporate
Marketing to prepare any press release and to plan for any news conference
concerning the Work or this Agreement. In addition the Contractor shall notify
NYSERDA's Director of Communications and NYSERDA shall collaborate with the
Contractor’s Director of Corporate Marketing regarding any media interview in
which the Work or this Agreement is referred to or discussed.

(b) It is recognized that during the course of the Work under this Agreement,
the Contractor or its employees may from time to time desire to publish
information regarding scientific or technical developments made or conceived in
the course of or under this Agreement. In any such information, the Contractor
shall credit NYSERDA's funding participation in the Project, and shall state
that "NYSERDA has not reviewed the information contained herein, and the
opinions expressed in this report do not necessarily reflect those of NYSERDA or
the State of New York." Notwithstanding anything to the contrary contained
herein, the Contractor shall have the right to use and freely disseminate
project results for educational purposes, if applicable, consistent with the
Contractor's policies.

(c) Commercial promotional materials or advertisements produced by the
Contractor shall credit NYSERDA, as stated above, and shall be submitted to
NYSERDA for review and recommendations to improve their effectiveness prior to
use. The wording of such credit can be approved in advance by NYSERDA, and,
after initial approval, such credit may be used in subsequent promotional
materials or advertisements without additional approvals for the credit,
provided, however, that all such promotional materials or advertisements shall
be submitted to NYSERDA prior to use for review, as stated above. Such approvals
shall not be unreasonably

 

 

- 11 -

 



 

withheld, and, in the event that notice of approval or disapproval is not
received by the Contractor within thirty days after receipt of request for
approval, the promotional materials or advertisement shall be considered
approved. In the event that NYSERDA requires additional time for considering
approval, NYSERDA shall notify the Contractor within thirty days of receipt of
the request for approval that additional time is required and shall specify the
additional amount of time necessary up to 180 days. If NYSERDA and the
Contractor do not agree on the wording of such credit in connection with such
materials, the Contractor may use such materials, but agrees not to include such
credit.

(d) The Contractor represents it is a public corporation subject to the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder and other applicable
law. Nothing contained herein shall prevent the Contractor at any time from
furnishing any information to any governmental authority or to the public in
accordance with applicable law.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

Beacon Power Corporation

New York State Energy Research And Development Authority

 

By___________________________________

By______________________________

 

F. William Capp

Jeffrey J. Pitkin

 

 

President & CEO

Treasurer

 



 

- 12 -

 



 

 

STATE OF

)

 

 

) SS.:

COUNTY OF

)

 

On this _____ day of __________________, 200__, before me personally came
__________________, to me known, who being duly sworn, did depose and say that
(s)he resides at ________________________; that (s)he is the ___________________
of _____________________________, the corporation described in and which
executed the foregoing instrument; and that (s)he executed the same by the
authority of the Board of Directors or By-Laws of said corporation.

______________________________

Notary Public



 

- 13 -

 



 

Exhibit A

Statement of Work

Agreement 8719

Grid Frequency Regulation by Recycling Energy in Flywheels

Background

In order to maintain a stable electric grid, the amount of power generated must
balance the amount of power being consumed at all times. When imbalances occur,
the 60 Hz AC electric frequency that consumers require will not be maintained.
When generation exceeds consumption, the grid frequency increases, and when
generation is less than the aggregate load, the grid frequency decreases. A
stable grid frequency is maintained within +/- 0.1 Hz, about 99.6% accurate.
Modern gas turbines are designed to automatically disconnect when the grid is
off by 0.2 Hz, and the regional interconnects are designed to disconnect when
the frequency is off by 0.5 Hz. Faster acting frequency regulation may have
helped to control the frequency excursions that contributed to the August 14,
2003 blackout.

Frequency regulation is provided today by making adjustments to the output of
generators by controlling their output with a regulation signal from the
Independent System Operator (ISO). Depending on the type of generation, the
ability to provide changing output levels varies substantially. Typically, the
amount of regulation that a generator can provide is limited by the amount of
output change it can deliver in five minutes. The regulation signal is in
essence a moving average of actual load imbalance. Even though the actual load
changes and transients are much faster than five minutes, generators are not
required to respond that quickly because of negative impact on turbine life. The
quantity of regulation provide by a given generator is limited by its ramp rate
and/or its operating range: from zero for nuclear plants to about +/- 5% for
natural gas fired simple cycle turbine units.

The New York State Independent System Operator (NYISO) requires approximately

+/- 1% of the amount of power generated in the State to maintain proper
frequency regulation. When the NYISO expects to have a 30,000 MW of power
transmitted through the grid, it arranges to have 300 MW available for frequency
regulation service. The control direction can be to add up to 300 MW of power,
or to remove up to 300 MW of power from the grid. The control signal is updated
every few seconds, but the mandated response is slow: from zero to full increase
or zero to full decrease in five minutes.

Frequency regulation is currently achieved by operating generators transiently
to follow load changes. Frequency regulation through the use of Flywheel Energy
Storage Systems (FESS) represents a new and easily deployable technology in
which electric energy is recycled. Electric energy is absorbed when amounts are
generated in excess of load, and is discharged from the FESS as required to
maintain grid frequency when loads exceed generation. Kinetic energy storage in
flywheels offers a fast response, high power capability, and many
charge/discharge

 

- 14 -

 



 

cycles per year with minimal performance degradation. FESSs occupy a small
footprint and can be easily deployed where needed at substations or load
distribution centers in industrial parks.

This demonstration project will integrate a multi-flywheel 50 - 100 kW/15 minute
FESS and power electronics with a Niagara Mohawk distribution grid on the
premises of Power and Composite Technologies in Amsterdam, NY.

Task 1.

Project Management

Site Agreement:

The Contractor, Beacon Power Corporation, shall negotiate and execute a site
agreement with Power and Composite Technologies, Inc. (PCT), located in
Amsterdam, NY, and submit a copy of the agreement to NYSERDA’s Project Manager.

Subcontract Agreements:

The Contractor shall negotiate and execute subcontract agreement with Connected
Energy, Inc., NYISO, and National Grid – Niagara Mohawk, and submit a copy of
the subcontract agreement to NYSERDA’s Contract Administrator.

Progress Reports:

The Contractor shall prepare brief (one to two pages), monthly project progress
reports by the 15th of the month following the end of the reporting period and
submit copies to NYSERDA’s Project Manager, the Department of Energy’s (DOE)
Project Manager (DOE will provide technical oversight for design, operation, and
monitoring through Sandia National Laboratories), and to members of a Project
Steering Committee to be identified. Progress reports shall be in letter format,
and shall include the following subjects in the order indicated, with
appropriate explanation and discussion:

Title of project;

NYSERDA Agreement Number;

Reporting period;

Work performed during the reporting period;

Identification of problems;

Planned solutions;

System operational summary (see Task 7.1)

Schedule - per cent complete by task and updated estimate of ability to meet
original contract schedule;

Cost-analysis of actual costs incurred compared to budget and progress to date,
and ability to complete project within the contract budget.

 

 

- 15 -

 



 

The Contractor shall immediately notify NYSERDA’s Project Manager of any
significant project milestones or problems. The Contractor shall provide
information to assist NYSERDA’s Project Manager in documenting impacts relative
to the project’s original energy, environmental, and economic goals.

Progress reports must be submitted for payment of NYSERDA’s share of project
cost invoices.

Meetings:

The Contractor shall arrange and schedule the following project meetings:

•

Kick-off meeting at the PCT demonstration site in Amsterdam, NY with
representatives of all project participants following execution of this
Agreement. The Contractor shall document meeting minutes and distribute them to
attendees, project participants, and Steering Committee members.

•

Semi-annual project review meetings at the demonstration site in the spring and
fall. The Contractor shall provide meeting agendas and schedule these meetings
in a timely manner to accommodate meeting participant travel. The Contractor
shall document meeting minutes and distribute them to attendees, representatives
of project participants, and to Steering Committee members.

•

Project review meeting at NYSERDA’s office in Albany if unexpected project
developments require a modification to the original Statement of Work.

•

Project close-out meeting at NYSERDA’s office in Albany after the draft final
report is submitted and reviewed by NYSERDA and DOE.

Final Report:

The Contractor shall submit two (2) copies of a comprehensive draft final report
covering all project work performed, including equipment design diagrams and
specifications, and prepared accordance with NYSERDA’s reporting guidelines
contained in Exhibit “E”, to NYSERDA’s Project Manager and to the DOE Project
Manager within sixty (60) days after the project work is completed. The draft
final report shall be a detailed description of project work performed,
equipment designed, fabricated, installed, tests conducted with test results,
conclusions reached, and recommendations for future research and development.
NYSERDA and DOE shall review the draft final report within sixty (60) days in
preparation for the project close-out meeting at NYSERDA. Following the
close-out meeting, the NYSERDA and DOE Project Managers shall return the
reviewed draft final report to the Contractor with comments and suggestions. The
Contractor shall incorporate these comments into the final project report and
submit one (1) photo-ready, one (1) electronic version, and six (6) printed hard
copies to both the NYSERDA Project Manager and to the DOE Project Manager.

Task 2.

Project Plan

The Contractor shall develop a complete plan to engineer, procure, test,
install, commission, and operate a Flywheel Energy Storage System (FESS) capable
of providing up to 100 kilowatt (kW) of power for frequency regulation and
capable of storing 25 kilowatt-hours (kWh) of recoverable

 

- 16 -

 



 

energy. The Contractor shall consult with PCT in developing a site equipment
layout. The plan shall address all interconnect issues, including control of
multiple discharge/charge rates. The plan shall include a provision to operate
and demonstrate the FESS for a minimum period of eighteen (18) months. The
Contractor shall plan for decommissioning the FESS after the demonstration
testing is completed. The Contractor shall submit the plan to the NYSERDA and
DOE Project Managers for review and comment. Deliverables shall be a functional
equipment specification and an integrated design, procurement, commissioning,
and testing schedule.

Task 3.

Flywheel Energy Storage System and Enclosure Design

The Contractor shall design the flywheel energy storage system (FESS) to be
installed at the PCT demonstration site. The FESS design shall be based on using
seven existing BHE-6 flywheel assemblies with supporting auxiliaries capable of
100 kW of power and storing 25 kW of recoverable energy. Modifications to the
flywheel assemblies for adapting to multi-unit application shall be included in
the design. The Contractor shall integrate the seven flywheel assemblies and
auxiliaries with the Power Conditioning Module (PCM), communication equipment,
and interconnection hardware. Data acquisition sensors shall be specified and
their location indicated on the schematic diagram. The motor control shall be
redesigned and active cooling for the new motor drives shall be incorporated.
The design shall include an enclosure for the flywheel assemblies, auxiliaries,
and the PCM. The Contractor shall provide NYSERDA’s Project Manager and DOE’s
Project Manager with copies of the design schematics and a list of equipment
specifications for review and comment.

Task 4.

Control System Design

The Contractor shall design a controller for managing the power flows into and
out of the individual flywheel assemblies of the seven-unit array. The design
shall provide interface specifications that will enable operation with the
NYISO. The Contractor shall convert the NYISO regulation signal into an
algorithm for controlling the flywheel assemblies. The controller and control
algorithm shall be tested at the Contractor’s facilities before it is shipped to
the PCT demonstration site. All required interface connections with the data
acquisition system for project monitoring shall be developed. The Contractor
shall provide NYSERDA’s Project Manager and DOE’s Project Manager with a report
on the controller/algorithm design, interface connections for data acquisition,
and testing results.

Task 5.

Site Preparation/Interconnection

The Contractor shall prepare design specifications for installing and connecting
the FESS at the PCT demonstration site. Interconnections with the distribution
grid shall be in accordance with New York State Standard Interconnection
Requirements, utility requirements, and local codes.

Task 6.

Component Procurement

The Contractor shall procure all necessary hardware, performance measuring
equipment, and software for assembling and testing the FESS at the Contractor’s
facility. The Contractor shall make every effort to assure that components are
received in a timely manner for adherence to the project schedule.

Task 7.

FESS Assembly and Test at the Contractor’s Facility

 

 

- 17 -

 



 

The Contractor shall assemble the FESS from the received components in
accordance with the design developed under Task 3. The Contractor shall develop
a Fully Integrated System Test Plan for testing the assembled FESS in-house, and
shall submit copies of the test plan to the NYSERDA and DOE Project Managers for
review and comment. The Contractor shall carry out the initial in-house testing
of the FESS in accordance with the test plan, and shall demonstrate that the
fully integrated system performs as designed. The Contractor shall prepare a
report of the FESS system successfully tested at the Contractor’s facility prior
to shipment to the PCT demonstration site, and submit copies of the report to
the NYSERDA and DOE Project Managers.

Task 8.

Data Acquisition System

It is the intent of NYSERDA and DOE to provide system-level operation and
performance information, including economic performance, to the general public
on this demonstration. In order to meet this objective, the Contractor shall
integrate sufficient instrumentation and data transmittal capabilities into the
demonstration. To facilitate the collection and analysis of this data, the DOE
has identified a Data Management Contractor who will remotely download data from
the demonstration, compile the data, and provide analyses of system performance
to NYSERDA and DOE. The Data Management Contractor and Sandia National
Laboratories shall work closely with the Contractor for the collection and
analysis of system performance data. In addition, the Data Management Contractor
shall collect, analyze, and report on the economic data collected at the
demonstration site. NYSERDA and DOE may obtain sensitive economic and
operational data for internal analytical purposes, but will protect it from
public access and will not release the data without the approval of project
participants.

The FESS shall include a Data Acquisition System (DAS) to monitor and document
system operation data. Data acquisition rates shall be adequate to monitor and
provide sampling rates on the order of micro-seconds in order to adequately
characterize the frequency regulation application.

The Contractor shall archive and protect from loss on permanent media all raw
and summary data collected at the project site. Real-time data storage systems
shall be employed that can accommodate at least 365 days of operation.
Additionally, secure communications capabilities shall be provided for remote
access and uploading of daily operational data to a central collection site. DOE
shall provide the central data collection site and data analysis activities
under a separate contract.

The Contractor shall provide the NYSERDA and DOE Project Managers the DAS
hardware and software plans, flowcharts, and operating manuals at the final
system

Design review, prior to the initiation of the FESS demonstration and the
associated DAS.

Task 8.1

System Reporting Requirements

A system operational summary shall be included in the Monthly Project Progress
Reports (see Task 1, Progress Reports). As a minimum, the system operational
summary shall include the following:

•

A written summary of the economic benefit derived for the month;

 

 

- 18 -

 



 

 

•

A written summary of all operations and maintenance activities for the month;

•

System dispatch information and use patterns associated with the project;

 

•         Energy consumption breakdown of parasitic loads introduced by the
demonstration system;

•

System performance under typical utility fault conditions, e.g. lightning
strikes;

•

System performance under user fault conditions, e.g. fault in customer plant;

 

•

System reliability, failure rates, and performance summary;

 

•

Utility system operational data after installation of the demonstration system.

 

The DOE Data Management Contractor shall provide monthly, quarterly, and annual
reports on the system electrical performance.

Task 8.2.

Historical Performance Data Reporting Requirements

Utility system operational data prior to the installation of the FESS
demonstration system is required in order to provide credible baseline data on
the electrical system performance before and after FESS system installation. The
Contractor shall obtain from the site owner and/or the operating utility the
following historical performance data using a time period of at least six (6)
months prior to FESS commissioning, and submit the data to the DOE Data
Management Contractor:

•

Load profile information;

 

•

Load peaks, overloads, and faults;

 

•

Power quality events;

 

•

Any other information required to fully characterize operation of the electrical
utility at the demonstration site prior to installation of the demonstration
FESS.

Comparison information shall be included in the Monthly Project Progress Reports
beginning after the two-month anniversary of system commissioning.

Task 8.3.

Remote Data Access Requirements

The Contractor shall provide a secure access to data measured and recorded by
the FESS, as specified in this section, to allow daily uploading to a central
site. Protocols for supporting this remote data upload requirement shall be
coordinated with the DOE Data Management Contractor prior to the implementation
of the system.

Task 8.4.

DAS Design and Acceptance Plan

Prior to the implementation of the DAS in the FESS design, the Contractor shall
review the DAS design with the DOE Data Management Contractor to ensure that it
meets the requirements for measuring and recording the appropriate data for
monitoring FESS performance. An acceptance

 

- 19 -

 



 

procedure for the DAS shall be part of the demonstration commissioning plan. The
acceptance plan shall verify that the DAS provides at a minimum the following:

•

Appropriate data collection equipment and capabilities;

 

•

Secure data communications capabilities for data transmittal to the DOE Data
Management Contractor site;

•         Upload comma-separated system data files as requested by the DOE Data
Management Contractor;

 

•

Daily local backup to read/write compact disc for restoring data as needed.

Task 8.5.

Minimum FESS Recorded Parameters

 

The Contractor shall provide a DAS to measure and record, at a minimum, the
following parameters for the FESS demonstration:

•

Events that result in a change of system operational mode;

 

•

System availability for the preceding 24-hour period;

 

•

System response time to changes in operating conditions;

 

•

Energy and power into and out of the storage demonstration system for each AC
phase in the system;

•

FESS load;

 

•

FESS duty cycle count;

 

•

FESS failures and/or problems;

 

•         Electrical performance of the Power Conditioning System, energy in and
energy out.

The Contractor shall make this data available to the DOE Data Management
Contractor. All data shall be time-stamped with resolution to 1 millisecond.

Task 9.

FESS Installation at PCT Demonstration Site

The Contractor shall ship the FESS tested at the Contractor’s facility to the
PCT demonstration site for installation and commissioning. The Contractor shall
install the FESS in accordance with the Site Preparation/Interconnection design
prepared under Task 5.

Task 10.

Training

In consultation with PCT, NYISO, and Niagara Mohawk, the Contractor shall
develop a plan for an initial checkout and operation of the installed FESS.
Safety procedures shall be prepared and documented for system operators. The
Training Plan shall be incorporated into the commissioning plan.

Task 11.

Test Planning

 

 

- 20 -

 



 

The Contractor shall develop a test plan, in accordance with the Data
Acquisition requirements in Task 8, and in consultation with PCT, NYISO, and
Niagara Mohawk. The plan shall present a methodology for calculating economic
performance from the measured performance data. The Contractor shall include
resource needs for testing, a schedule of tests, data acquisition system needs,
and proposed report formats. The Contractor shall submit copies of the plan to
the NYSERDA and DOE Project Managers for review and comment.

Task 12

Preliminary Test

The Contractor shall operate the FESS in accordance with the provisions of the
test plan developed under Task 11. The FESS shall be operated throughout a
variety of operating conditions and test signals to establish its capabilities
for providing frequency regulation. Mechanical testing shall be performed to
show operating characteristics and limit checks. Control system tuning shall be
performed. Tests shall be conducted to evaluate secondary benefits including the
delivery of active power and voltage regulation. The Contractor shall record and
document FESS performance, and shall submit a report to the NYSERDA and DOE
Project Managers for review and comment.

Task 13.

Long-Term Testing

Following the Preliminary Test under Task 12, the Contractor, in consultation
with PCT, NYISO, and Niagara Mohawk, shall begin a minimum 18 month test of the
FESS at the PCT demonstration site in daily service. FESS performance shall be
monitored and recorded in accordance with the Data Acquisition provisions under
Task 7. The Contractor shall measure and document longer-term performance trends
for use in technical and economic evaluations.

Task 14.

Technology Transfer

The Contractor shall prepare one or more technical papers for presentation at
technical and trade conferences, one of which shall be an Energy Storage
Association Conference, and for publication in a peer-reviewed technical
journal. The Contractor shall provide electronic photographs of the FESS
components and complete system at the Contractor’s facilities, and of the
installed system at the demonstration site. An electronic schematic of the Data
Acquisition System detailing measuring parameters and locations on the
installation shall be included.

Task 15.

Metrics

For five years after this project is completed, including review and acceptance
of the final report, and the final invoice being paid pursuant to this
Agreement, the Contractor shall annually report to NYSERDA’s Project Manager a
list of all Flywheel Energy Storage Systems sold by the Contractor for
grid-frequency regulation applications in New York State. The report shall
identify the Flywheel Energy Storage System application sites, the electric
utility service area, and shall include the power rating in kilowatts, and the
energy capacity in kilowatt-hours for each system. The report shall be submitted
in writing within thirty (30) days of the end of each calendar year.

 

- 21 -

 



 

[img1.jpg]


 

- 22 -

 



 

 

[img2.jpg]


 

- 23 -

 



 

[img3.jpg]


 

 

24

 



 



 

25

 



 

[img4.jpg]


 

26

 



 

[img5.jpg]


 

27

 



 

[img6.jpg]


 

 

28

 



 

[img7.jpg]


 

 

29

 



 

[img8.jpg]


 

 

30

 



 

[img9.jpg]


 

 

31

 



 

[img10.jpg]


 

 

32

 



 

[img11.jpg]


 

 

33

 



 

[img12.jpg]


 

 

34

 



 

[img13.jpg]


 

 

35

 



 

[img14.jpg]


 

 

36

 



 

[img15.jpg]


 

 

37

 



 

[img16.jpg]


 

 

38

 



 

[img17.jpg]


 

 

39

 



 

[img18.jpg]


 

 

40

 



 

[img19.jpg]


 

 

41

 



 

[img20.jpg]


 

 

42

 

 

 